DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-16 of copending Application No. 16/715,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite same concept and same sets of limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For better understanding of the relationship of the claims, a relationship table is presented below.
Instant application
Reference application
1. A computation device, comprising:
1. A computation device, comprising:
a storage unit, a conversion unit, an operation unit, and
a storage unit, wherein the storage unit comprises a cache and a register;
a controller unit;

wherein the storage unit comprises a cache and a register; wherein:

the controller unit is configured to determine a decimal point position of first input data and a bit width of fixed-point data, wherein the bit width of the fixed-point data is the bit width of the first input data converted into the fixed-point data;
a controller unit, wherein the controller unit is configured to determine a decimal point position of first input data and a bit width of fixed-point data; the bit width of the fixed- point data is the bit width of the first input data converted into the fixed-point data;
the operation unit is configured to initialize the decimal point position of the first input data and adjust the decimal point position of the first input data; and store the adjusted decimal point position of the first input data in the cache of the storage unit;
an operation unit, wherein the operation unit is configured to initialize the decimal point position of the first input data and adjust the decimal point position of the first input data; and store the adjusted decimal point position of the first input data in the cache of the storage unit; and

a conversion unit;
the controller unit is configured to obtain the first input data and a plurality of operation instructions from the register, and obtain the adjusted decimal point position of the first input data and the first input data from the cache; and transmit the adjusted decimal point position of the first input data and the first input data to the conversion unit;
wherein the controller unit is configured to obtain the first input data and a plurality of operation instructions from the register, and obtain the adjusted decimal point position of the first input data and the first input data from the cache; and transmit the adjusted decimal point position of the first input data and the first input data to the conversion unit;
the conversion unit is configured to convert the first input data into a second input data according to the adjusted decimal point position of the first input data; and 
wherein the conversion unit is configured to convert the first input data into a second input data according to the adjusted decimal point position of the first input data; and
wherein the initializing the decimal point position of the first input data by the operation unit includes: initializing the decimal point position of the first input data according to a maximum absolute value of the first input data.
wherein initializing the decimal point position of the first input data by the operation unit includes: initializing the decimal point position of the first input data according to a minimum absolute value of the first input data.


3. The computation device of claim 1, wherein adjusting the decimal point position of the first input data by the operation unit includes:
3. The computation device of claim 1, wherein adjusting the decimal point position of the first input data by the operation unit includes:
adjusting the decimal point position of the first input data upwardly by a single step according to the maximum absolute value of the first input data, or
adjusting the decimal point position of the first input data upwardly by a single step according to a maximum absolute value of the first input data, or
adjusting the decimal point position of the first input data upwardly step by step according to the maximum absolute value of the first input data, or
adjusting the decimal point position of the first input data upwardly step by step according to the maximum absolute value of the first input data, or
adjusting the decimal point position of the first input data upwardly by a single step according to the first input data distribution, or
adjusting the decimal point position of the first input data upwardly by a single step according to the first input data distribution, or
adjusting the decimal point position of the first input data upwardly step by step according to the first input data distribution, or
adjusting the decimal point position of the first input data upwardly step by step according to the first input data distribution, or
adjusting the decimal point position of the first input data downwardly according to the absolute value of the first input data.
adjusting the decimal point position of the first input data downwardly according to the absolute value of the first input data.


4. The computation device of claim 1, wherein the computation device is configured to execute a machine learning computation, and wherein:
4. The computation device of claim 1, wherein the computation device is configured to execute a machine learning computation, wherein:
the controller unit is further configured to transmit the plurality of operation instructions to the operation unit, the conversion unit is further configured to transmit the second input data to the operation unit, and
the controller unit is further configured to transmit the plurality of operation instructions to the operation unit, the conversion unit is further configured to transmit the second input data to the operation unit, and
the operation unit is further configured to perform operations on the second input data according to the plurality of operation instructions to obtain an operation result.
the operation unit is further configured to perform operations on the second input data according to the plurality of operation instructions to obtain an operation result.


5. The computation device of claim 4, wherein the machine learning computation includes an artificial neural network operation, the first input data includes an input neuron and a weight, and the computation result is an output neuron.
5. The computation device of claim 4, wherein the machine learning computation includes an artificial neural network operation, the first input data includes an input neuron and a weight, and the computation result is an output neuron.


6. The computation device of claim 4, wherein the operation unit includes a primary processing circuit and a plurality of secondary processing circuits, wherein:
6. The computation device of claim 4, wherein the operation unit includes a primary processing circuit and a plurality of secondary processing circuits, wherein:
the primary processing circuit is configured to perform pre-processing on the second input data and to transmit data and the plurality of operation instructions between the plurality of secondary processing circuits and the primary processing circuit, the plurality of secondary processing circuits is configured to perform an intermediate operation to obtain a plurality of intermediate results according to the second input data and the plurality of operation instructions transmitted from the primary processing circuit, and to transmit the plurality of intermediate results to the primary processing circuit, and
the primary processing circuit is configured to perform pre-processing on the second input data and to transmit data and the plurality of operation instructions between the plurality of secondary processing circuits and the primary processing circuit, the plurality of secondary processing circuits is configured to perform an intermediate operation to obtain a plurality of intermediate results according to the second input data and the plurality of operation instructions transmitted from the primary processing circuit, and to transmit the plurality of intermediate results to the primary processing circuit, and
the primary processing circuit is further configured to perform post-processing on the plurality of intermediate results to obtain the computation result of the computation instruction.
the primary processing circuit is further configured to perform post-processing on the plurality of intermediate results to obtain the computation result of the computation instruction.


7. The computation device of claim 6, further comprising a storage unit and a direct memory access (DMA) unit, wherein:
7. The computation device of claim 6, further comprising a direct memory access (DMA) unit, wherein:
the storage unit includes any combination of a register and a cache, wherein the cache includes a scratch pad cache and is configured to store the first input data, and the register is configured to store scalar data in the first input data, and
the cache includes a scratch pad cache and is configured to store the first input data, and the register is configured to store scalar data in the first input data, and
the DMA unit is configured to read data from the storage unit or store data in the storage unit.
the DMA unit is configured to read data from the storage unit or store data in the storage unit.


8. The computation device of claim 1, wherein when the first input data is fixed-point data, the operation unit further includes:
8. The computation device of claim 4, wherein when the first input data is fixed-point data, the operation unit further includes:
a derivation unit configured to derive a decimal point position of at least one intermediate result according to the decimal point position of the first input data,
a derivation unit configured to derive a decimal point position of at least one intermediate result according to the decimal point position of the first input data, 
wherein the at least one intermediate result is obtained by operating according to the first input data.
wherein the at least one intermediate result is obtained by operating according to the first input data.


9. The computation device of claim 8, wherein the operation unit further includes:
9. The computation device of claim 8, wherein the operation unit further includes:
a data cache unit configured to cache the at least one intermediate result.
a data cache unit configured to cache the at least one intermediate result.


10. The computation device of claim 4, wherein the operation unit includes a tree module; wherein:
10. The computation device of claim 4, wherein the operation unit includes a tree module, wherein:
the tree module includes a root port coupled with the primary processing circuit and a plurality of branch ports coupled with the plurality of secondary processing circuits, and the tree module is configured to forward data and the plurality of operation instructions transmitted among the primary processing circuit and the plurality of secondary processing circuits;
the tree module includes a root port coupled with the primary processing circuit and a plurality of branch ports coupled with the plurality of secondary processing circuits, and the tree module is configured to forward data and the plurality of operation instructions transmitted between the primary processing circuit and the plurality of secondary processing circuits, 
and wherein the tree module is an n-tree structure, the n being an integer greater than or equal to two.
wherein the tree module is an n-tree structure, the n being an integer greater than or equal to two.


11. The computation device of claim 4, wherein the operation unit further includes a branch processing circuit; wherein:
11. The computation device of claim 4, wherein the operation unit further includes a branch processing circuit, wherein:
the primary processing circuit is configured to:
the primary processing circuit is configured to:
determine that the input neurons are broadcast data and the weights are distribution data, divide the distribution data into a plurality of data blocks, and
determine that the input neurons are broadcast data and the weights are distribution data, divide the distribution data into a plurality of data blocks, and
transmit at least one of the plurality of data blocks, the broadcast data, and at least one of the plurality of operation instructions to the branch processing circuit;
transmit at least one of the plurality of data blocks, the broadcast data, and at least one of the plurality of operation instructions to the branch processing circuit, 
and wherein the branch processing circuit is configured to forward the data blocks, the broadcast data, and the plurality of operation instructions transmitted among the primary processing circuit and the plurality of secondary processing circuits, the plurality of secondary processing circuits is configured to perform operations on the data blocks received and the broadcast data received according to the plurality of operation instructions to obtain a plurality of intermediate results, and to transmit the plurality of intermediate results to the branch processing circuit, and
the branch processing circuit is configured to forward the data blocks, the broadcast data, and the plurality of operation instructions transmitted between the primary processing circuit and the plurality of secondary processing circuits, the plurality of secondary processing circuits is configured to perform operations on the data blocks received and the broadcast data received according to the plurality of operation instructions to obtain a plurality of intermediate results, and to transmit the plurality of intermediate results to the branch processing circuit, and
the primary processing circuit is further configured to perform post-processing on the plurality of intermediate results received from the branch processing circuit to obtain a computation result of the computation instruction, and to send the computation result of the computation instruction to the controller unit.
the primary processing circuit is further configured to perform post-processing on the plurality of intermediate results received from the branch processing circuit to obtain a computation result of the computation instruction, and to send the computation result of the computation instruction to the controller unit.


12. The computation device of claim 4, wherein the plurality of secondary processing circuits is distributed in an array; wherein:
12. The computation device of claim 4, wherein the plurality of secondary processing circuits is distributed in an array, wherein:
each secondary processing circuit is coupled with adjacent other secondary processing circuits, and the primary processing circuit is coupled with K secondary processing circuits of the plurality of secondary processing circuits, the K secondary processing circuits include n secondary processing circuits in the first row, n secondary processing circuits in the mth row, and m secondary processing circuits in the first column, and the K secondary processing circuits are configured to forward data and instructions transmitted among the primary processing circuit and the plurality of secondary processing circuits;
each secondary processing circuit is coupled with adjacent other secondary processing circuits, and the primary processing circuit is coupled with K secondary processing circuits of the plurality of secondary processing circuits, the K secondary processing circuits include n secondary processing circuits in the first row, n secondary processing circuits in the mth row, and m secondary processing circuits in the first column, and the K secondary processing circuits are configured to forward data and instructions transmitted between the primary processing circuit and the plurality of secondary processing circuits,
wherein the primary processing circuit is further configured to:
 the primary processing circuit is further configured to:
determine that the input neurons are broadcast data, the weights are distribution data, divide the distribution data into a plurality of data blocks, and
determine that the input neurons are broadcast data, the weights are distribution data, divide the distribution data into a plurality of data blocks, and
transmit at least one of the plurality of data blocks and at least one of the plurality of operation instructions to the K secondary processing circuits;
transmit at least one of the plurality of data blocks and at least one of the plurality of operation instructions to the K secondary processing circuits, 
and wherein the K secondary processing circuits are configured to convert the data transmitted among the primary processing circuit and the plurality of secondary processing circuits, the plurality of secondary processing circuits is configured to perform operations on the data blocks according to the plurality of operation instructions to obtain a plurality of intermediate results, and to transmit the plurality of intermediate results to the K secondary processing circuits, and
the K secondary processing circuits are configured to convert the data transmitted between the primary processing circuit and the plurality of secondary processing circuits, the plurality of secondary processing circuits is configured to perform operations on the data blocks according to the plurality of operation instructions to obtain a plurality of intermediate results, and to transmit the plurality of intermediate results to the K secondary processing circuits, and
the primary processing circuit is configured to process the plurality of intermediate results received from the K secondary processing circuits to obtain the computation result of the computation instruction, and to send the computation result of the computation instruction to the controller unit.
the primary processing circuit is configured to process the plurality of intermediate results received from the K secondary processing circuits to obtain the computation result of the computation instruction, and to send the computation result of the computation instruction to the controller unit.


13. The computation device of claim 10, wherein:
13. The computation device of claim 10, wherein:
the primary processing circuit is configured to perform a combined ranking processing on the plurality of intermediate results received from the plurality of processing circuits to obtain a computation result of the computation instruction, or
the primary processing circuit is configured to perform a combined ranking processing on the plurality of intermediate results received from the plurality of processing circuits to obtain a computation result of the computation instruction, or
the primary processing circuit is configured to a combined ranking processing and an activation processing on the plurality of intermediate results received from the plurality of processing circuits to obtain the computation result of the computation instruction.
the primary processing circuit is configured to a combined ranking processing and an activation processing on the plurality of intermediate results received from the plurality of processing circuits to obtain the computation result of the computation instruction.


14. The computation device of claim 10, wherein the primary processing circuit includes one or any combination of an activation processing circuit and an addition processing circuit, wherein:
14. The computation device of claim 10, wherein the primary processing circuit includes one or any combination of an activation processing circuit and an addition processing circuit, wherein:
the activation processing circuit is configured to perform an activation operation on data in the primary processing circuit, and
the activation processing circuit is configured to perform an activation operation on data in the primary processing circuit, and
the addition processing circuit is configured to perform an addition operation or an accumulation operation, and
the addition processing circuit is configured to perform an addition operation or an accumulation operation, and
the plurality of secondary processing circuit includes:
the plurality of secondary processing circuit includes:
a multiplication processing circuit configured to perform a multiplication operation on the data blocks received to obtain a product result, and
a multiplication processing circuit configured to perform a multiplication operation on the data blocks received to obtain a product result, and
an accumulation processing circuit configured to perform an accumulation operation on the product results to obtain the plurality of intermediate results.
an accumulation processing circuit configured to perform an accumulation operation on the product results to obtain the plurality of intermediate results.


15. A machine learning operation device, comprising one or more computation devices according to claim 4, wherein the at least one computation device is configured to obtain data to be processed and control information from other processing devices, to perform specified machine learning computations, and to transmit an execution result to the other processing devices through I/O interfaces, wherein:
15. A machine learning operation device, comprising one or more computation devices according to claim 4, wherein the at least one computation device is configured to obtain data to be processed and control information from other processing devices, to perform specified machine learning computations, and to transmit an execution result to the other processing devices through I/O interfaces;
when the machine learning operation device includes a plurality of the computation devices, the plurality of computation devices is configured to couple and transmit data with each other through a specific structure, and
wherein when the machine learning operation device includes a plurality of the computation devices, the plurality of computation devices is configured to couple and transmit data with each other through a specific structure; and
the plurality of computation devices is configured to:
wherein the plurality of computation devices is configured to:
interconnect and transmit data through a fast external device interconnection PCIE (peripheral component interface express) bus to support larger-scale machine learning computations, share the same one control system or have respective control systems, share the same one memory or have respective memories, and
interconnect and transmit data through a fast external device interconnection PCIE (peripheral component interface express) bus to support larger-scale machine learning computations, share the same one control system or have respective control systems, share the same one memory or have respective memories, and
deploy an interconnection manner of any arbitrary interconnection topology.
deploy an interconnection manner of any arbitrary interconnection topology.


16. A computation method, comprising:
16. A computation method, comprising:
determining, by the controller unit, the decimal point position of the first input data and the bit width of the fixed-point data, wherein the bit width of the fixed-point data is the bit width of the first input data converted into the fixed-point data,
determining, by the controller unit, the decimal point position of the first input data and the bit width of the fixed-point data, wherein the bit width of the fixed-point data is the bit width of the first input data converted into the fixed-point data;
 initializing, by the operation unit, the decimal point position of the first input data, and adjust, by the operation unit, the decimal point position of the first input data, 
initializing, by the operation unit, the decimal point position of the first input data, and adjust, by the operation unit, the decimal point position of the first input data; and
obtaining, by the conversion unit, the adjusted decimal point position of the first input data, and converting, by the conversion unit, the first input data into the second input data according to the adjusted decimal point position of the first input data;
obtaining, by the conversion unit, the adjusted decimal point position of the first input data, and converting, by the conversion unit, the first input data into the second input data according to the adjusted decimal point position of the first input data;
wherein initializing the decimal point position of the first input data by the operation unit includes initializing the decimal point position of the first input data according to the maximum absolute value of the first input data.
wherein initializing the decimal point position of the first input data by the operation unit includes: initializing the decimal point position of the first input data according to a minimum absolute value of the first input data.


18. The method of claim 16, wherein adjusting the decimal point position of the first input data by the operation unit includes:
18. The method of claim 16, wherein adjusting the decimal point position of the first input data by the operation unit includes:
adjusting the decimal point position of the first input data upwardly by a single step according to the maximum absolute value of the first input data, or
adjusting the decimal point position of the first input data upwardly by a single step according to the maximum absolute value of the first input data, or
adjusting the decimal point position of the first input data upwardly step by step according to the maximum absolute value of the first input data, or
adjusting the decimal point position of the first input data upwardly step by step according to the maximum absolute value of the first input data, or
adjusting the decimal point position of the first input data upwardly by a single step according to the first input data distribution, or
adjusting the decimal point position of the first input data upwardly by a single step according to the first input data distribution, or
adjusting the decimal point position of the first input data upwardly step by step according to the first input data distribution, or
adjusting the decimal point position of the first input data upwardly step by step according to the first input data distribution, or
adjusting the decimal point position of the first input data downwardly according to the absolute value of the first input data.
adjusting the decimal point position of the first input data downwardly according to the absolute value of the first input data.


19. The method of claim 16, wherein the method is configured to execute the machine learning computation, and further includes:
19. The method of claim 16, wherein the method is configured to execute the machine learning computation, and further includes:
performing, by the operation unit, the operations on the second input data according to the plurality of operation instructions to obtain the computation result.
performing, by the operation unit, the operations on the second input data according to the plurality of operation instructions to obtain the computation result.


20. The method of claim 19, wherein the machine learning computation includes the artificial neural network operation, the first input data includes the input neuron and the weight, and
20. The method of claim 19, wherein the machine learning computation includes the artificial neural network operation, the first input data includes the input neuron and the weight, and
the computation result is the output neuron.
the computation result is the output neuron.


21. The method of claim 20, wherein when the first input data is the fixed-point data, the method further includes:
21. The method of claim 20, wherein when the first input data is the fixed-point data, the method further includes:
deriving a decimal point position of one or more intermediate results according to the decimal point position of the first input data, wherein the one or more intermediate results are obtained by operating according to the first input data.
deriving a decimal point position of one or more intermediate results according to the decimal point position of the first input data, wherein the one or more intermediate results are obtained by operating according to the first input data.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Closest prior art on record Du et al. [US 2019/0251429] appears to teach decimal point position adjustment of input data in a neural network system.
Notsu et al. [US 2019/0244097] appears to teach a neural network system a decimal point position is adjusted by bit based on a rate of overflow.
Motoya et al. [US 2018/0247182] appears to teach  for the position of the decimal point of the fixed-point number, the position of the decimal point of the number whose absolute value is maximum in all the filter data is used.
Koster et al. [US 2017/0316307] appears to teach tensor decimal position determination module determines the decimal position for the output tensor based on a maximum absolute value of an output tensor.
However, the prior art does not fairly teach or suggest, individually or in combination, a system and method wherein a controller determines the decimal point position of input data and bit width of fixed point data, adjusting the decimal point position and storing the adjusted decimal point position of the input data in the cache of the storage then transmitting the adjusted decimal point position input data to a conversion unit to be converted into a second input data, where the adjusting the decimal point position is done step by step according to a maximum absolute value of the input data or the input data distribution as claimed. Examiner finds the adjustment of decimal points position being done step by step according to a maximum absolute value of the input data or input data distribution and storing the adjusted decimal point input data into cache to be transmitted to a conversion unit to be different from other systems in the art. The prior art of record neither anticipates nor renders obvious the above recited combination.
Based on this rationale, independent claims 1 and 16 considers to contain allowable subject matters. 
Claims 2 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132